DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Pub. No.: US 2015/0170607) in view of Shidara et al. (Pub. No.: US 2008/0284702) and further in view of Morita (Pub. No.: US 2006/0152620).
Consider claims 1, 13, Shin discloses a display apparatus (paragraph [0052], Fig. 1, display device 10) comprising:
a display panel (paragraph [0052], Fig. 1, display panel 110) comprising a gate line, a data line and a pixel (paragraph [0054], Fig. 1, display panel 110 includes a plurality of scan lines, a plurality of data lines and a plurality of pixels PX), wherein the display panel displays an image based on input image data (paragraph [0060], Fig. 1, corrected image data DATA' is image data obtained by correcting image data DATA);
a gate driver which output a gate signal to the gate line (paragraph [0061], scan driving unit 130 respectively applies the scan signals S1 to Sn to the scan lines SL1 to SLn); 
a data driver which outputs a data voltage to the data line (paragraph [0060], Fig. 1, data driving unit 120 generates the data voltages D1 to Dm and respectively applies the data voltages D1 to Dm to the data lines); and 
a driving controller (paragraph [0062], Fig. 1, timing control unit 140) which controls an operation of the gate driver and an operation of the data driver (paragraph [0062], Fig. 1, generates the scan control signal SCS provided to the scan driving unit 130 and a data control signal DCS provided to the data driving unit 120) and drive a still image display area and a video image display area of a display area of the display panel in different driving frequencies (paragraph [0056], Fig. 1, display panel 110 includes a first region 111 which is driven at a first frequency and a second region 112 which is driven at a second frequency and paragraph [0057], first region 111 includes a moving-image display region and the second region 112 includes a still-image display region),
Shin further discloses divided into a first group G1 including one or more scan signals having the first frequency and a second group G2 including one or more scan signals having the second frequency (paragraph [0061]).
Shin does not specifically disclose wherein the driving controller comprises a still image determiner which divides the input image data into a plurality of still image determining blocks, respectively determines whether the still image determining blocks represent a still image or a video image.
Shidara discloses wherein the driving controller comprises a still image determiner which divides the input image data into a plurality of still image determining blocks (paragraphs [0017], [0084], still image determining section divides the display section into a plurality of regions), respectively determines whether the still image determining blocks represent a still image or a video image (paragraph [0094], Fig. 3, still image determining section 162 determines a still image or a moving image).
Therefore, in order that the number of pixels of one side becomes an exponentiation of 2, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Shidara wherein the driving controller comprises a still image determiner which divides the input image data into a plurality of still image determining blocks, respectively determines whether the still image determining blocks represent a still image or a video image, see teaching found in Shidara, paragraph [0085].
The combination of Shin and Shidara does not specifically disclose a still image determiner determines a boundary between the still image display area and the video image display area. 
Morita discloses a history value generation portion comprises a motion comparison portion 51 for determining a moving image or a still image (paragraph [0056], Fig. 1).
Morita further discloses a still image determiner determines a boundary between the still image display area and the video image display area (paragraph [0057], Fig. 1, the motion comparison portion 51 determining a boundary of a moving image and still image).
Therefore, in order to determine whether the image is a still image or a moving image, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Morita in a still image determiner determines a boundary between the still image display area and the video image display area, see teaching found in Morita, paragraph [0057].

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara and Morita in view of Kim et al. (Pub. No.: US 2015/0340014).
Consider claims 2, 14, the combination of Shin, Shidara and Morita does not specifically disclose wherein the still image determiner is which generates a flag signal representing whether the still image determining blocks represent the still image or the video image.
Kim discloses wherein the still image determiner is which generates a flag signal representing whether the still image determining blocks represent the still image or the video image (paragraph [0093], still image determining unit 172 may output a still image flag).
Therefore, in order to notify that the image data are the still image data, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein the still image determiner is which generates a flag signal representing whether the still image determining blocks represent the still image or the video image, see teaching found in Kim, paragraph [0093].

Claims 3-7, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara and Morita in view of Lee et al. (Pub. No.: US 2017/0132964).
Consider claims 3, 15, 18, the combination of Shin, Shidara and Morita does not specifically disclose wherein the driving controller further comprises a driving frequency determiner which divides the still image display area into a plurality of driving frequency determining blocks and respectively determines driving frequencies of the driving frequency determining blocks based on a flicker value corresponding to a grayscale value of the input image data for the driving frequency determining blocks.
Lee discloses wherein the driving controller further comprises a driving frequency determiner (paragraph [0062], Figs. 1 to 6, the timing controller 200 includes a low frequency driving part and paragraph [0070], low frequency driving part 240 includes a segmenting part 242 and a frame rate determining part) which divides the still image display area into a plurality of driving frequency determining blocks (paragraph [0072], segmenting part 242 divides the input image data RGB into a plurality of segments) and respectively determines driving frequencies of the driving frequency determining blocks based on a flicker value corresponding to a grayscale value of the input image data for the driving frequency determining blocks (paragraph [0087], frame rate determining part 245 determines the frame rate FR of the display panel 100 based on the flicker level of the segment, paragraph [0076], pixel flicker determining part 243 may include a lookup table including flicker levels according to luminance of the pixels and the frame rates FR and paragraph [0077], low frequency driving part 240 may extract a luminance of the pixel from the input image data RGB in the RGB color space including a red grayscale R, a green grayscale G and a blue grayscale B).
Therefore, in order to effectively determine the driving frequency of the driving frequency determining blocks, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lee wherein the driving controller further comprises a driving frequency determiner which divides the still image display area into a plurality of driving frequency determining blocks and respectively determines driving frequencies of the driving frequency determining blocks based on a flicker value corresponding to a grayscale value of the input image data for the driving frequency determining blocks.
Consider claim 4, the combination of Shin, Shidara, Morita and Lee discloses wherein a size of the still image determining block is different from a size of the driving frequency determining block (Lee, Fig. 8B, paragraph [0098], input image data A divided into nine segments with each having a frequency of 10 Hz; thus, the size of the still image determining block is 1/9 of the area and the size of the driving frequency determining block 1 whole area).
Consider claims 5, 16, the combination of Shin, Shidara, Morita and Lee discloses wherein the size of the still image determining block is less than the size of the driving frequency determining block (Lee, Fig. 8B, paragraph [0098], input image data A divided into nine segments with each having a frequency of 10 Hz; thus, the size of the still image determining block is 1/9 of the area and the size of the driving frequency determining block 1 whole area).
Consider claim 6, the combination of Shin, Shidara, Morita and Lee discloses wherein a size of the driving frequency determining block is fixed independently of a size of the still image display area, and when the size of the still image display area increases according to the input image data, a number of the driving frequency determining blocks increases (Lee, Figs. 8A and 8B).
Consider claim 7, the combination of Shin, Shidara, Morita and Lee discloses a number of the driving frequency determining blocks is fixed independently of a size of the still image display area, and when the size of the still image display area increases according to the input image data, a size of the driving frequency determining block increases (Lee, Figs. 8A and 8B).
Consider claim 11, the combination of Shin, Shidara, Morita and Lee discloses wherein the display panel comprises a plurality of segments (Lee, paragraph [0072], segmenting part 242 divides the input image data RGB into a plurality of segments), and the driving controller determines a driving frequency of the display panel based on driving frequencies determined based on a flicker value corresponding to a grayscale value of the input image data for the segments (Lee, paragraph [0087], frame rate determining part 245 determines the frame rate FR of the display panel 100 based on the flicker level of the segment, paragraph [0076], pixel flicker determining part 243 may include a lookup table including flicker levels according to luminance of the pixels and the frame rates FR and paragraph [0077], low frequency driving part 240 may extract a luminance of the pixel from the input image data RGB in the RGB color space including a red grayscale R, a green grayscale G and a blue grayscale B).
Consider claim 12, the combination of Shin, Shidara, Morita and Lee discloses wherein each of the driving frequency determining blocks includes a plurality of the segments (Lee, paragraph [0072], segmenting part 242 divides the input image data RGB into a plurality of segments), and the driving frequency determiner determines the driving frequency of each of the driving frequency determining blocks based on driving frequencies determined based on the flicker value corresponding to the grayscale value of the input image data for the segments therein (Lee, paragraph [0087], frame rate determining part 245 determines the frame rate FR of the display panel 100 based on the flicker level of the segment, paragraph [0076], pixel flicker determining part 243 may include a lookup table including flicker levels according to luminance of the pixels and the frame rates FR and paragraph [0077], low frequency driving part 240 may extract a luminance of the pixel from the input image data RGB in the RGB color space including a red grayscale R, a green grayscale G and a blue grayscale B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara, Morita and Lee and further in view of Song et al. (Pub. No.: US 2010/0007670).
Consider claim 8, the combination of Shin, Shidara, Morita and Lee does not specifically disclose wherein the driving controller further comprises a fixed frequency determiner which determines whether an input frequency of the input image data has a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal.
Song discloses wherein the driving controller further comprises a fixed frequency determiner which determines whether an input frequency of the input image data has a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal (paragraph [0070], Fig. 5, the vertical counter 144 resets a vertical resolution stored therein when the vertical synchronizing signal Vsync is applied, and then counts the number of the horizontal synchronizing signal Hsync until a next vertical synchronizing signal Vsync is applied).
Therefore, in order to obtain a resolution of the image, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Song wherein the driving controller further comprises a fixed frequency determiner which determines whether an input frequency of the input image data has a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal, see teaching found in Song, paragraph [0070].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara, Morita, Lee and Song and further in view of Kim.
Consider claim 9, the combination of Shin, Shidara, Morita, Lee and Song does not specifically disclose wherein the fixed frequency determiner generates a frequency flag representing whether the input frequency of the input image data has the normal type or not, and the driving frequency determiner determines a driving frequency of the display panel.
Kim discloses wherein the fixed frequency determiner generates a frequency flag representing whether the input frequency of the input image data has the normal type or not (paragraph [0072], driving frequency deciding unit 173 decides the driving frequency as a low frequency), and the driving frequency determiner determines a driving frequency of the display panel (paragraph [0072], driving frequency deciding unit 173 may calculate grayscale of the image data, and decide the driving frequency corresponding to the grayscale using the flicker profile).
Therefore, in order to allow the still image data to be displayed without flicker, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein the fixed frequency determiner generates a frequency flag representing whether the input frequency of the input image data has the normal type or not, and the driving frequency determiner determines a driving frequency of the display panel, see teaching found in Kim paragraph [0072].

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara, Morita and Lee in view of Kim et al. (hereinafter, Kim260 , Pub. No.: US 2016/0035260).
Consider claims 10, 17, the combination of Shin, Shidara, Morita and Lee does not specifically disclose wherein the driving controller further comprises a compensation frame inserter which inserts a compensation frame between a frame of a first frequency and a frame of a second frequency when the driving frequencies of the driving frequency determining blocks are changed from the first frequency to the second frequency by the driving frequency determiner.
Kim260 discloses wherein the driving controller further comprises a compensation frame inserter which inserts a compensation frame between a frame of a first frequency and a frame of a second frequency when the driving frequencies of the driving frequency determining blocks are changed from the first frequency to the second frequency by the driving frequency determiner (paragraph [0058], the compensation frame generating unit 240 inserts a plurality of image sticking compensation frames between normal frames of the second data signal LDATA1 in a cycle of low frequency driving).
Therefore, in order to support the image transition occurrence in the input image data RGB representing a static image, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim260 wherein the driving controller further comprises a compensation frame inserter which inserts a compensation frame between a frame of a first frequency and a frame of a second frequency when the driving frequencies of the driving frequency determining blocks are changed from the first frequency to the second frequency by the driving frequency determiner, see teaching found in Kim260, paragraph [0058].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara and Morita and further in view of Song.
Consider claim 19, the combination of Shin, Shidara and Morita does not specifically disclose determining whether an input frequency of the input image data is a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal.
Song discloses determining whether an input frequency of the input image data is a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal (paragraph [0070], Fig. 5, the vertical counter 144 resets a vertical resolution stored therein when the vertical synchronizing signal Vsync is applied, and then counts the number of the horizontal synchronizing signal Hsync until a next vertical synchronizing signal Vsync is applied).
Therefore, in order to obtain a resolution of the image, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Song in determining whether an input frequency of the input image data is a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal, see teaching found in Song, paragraph [0070].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Shidara, Morita and Song and further in view of Kim.
Consider claim 20, the combination of Shin, Shidara, Morita and Song does not specifically disclose generating a frequency flag representing whether the input frequency of the input image data has the normal type or not, wherein the driving frequency of the still image display area is determined based on the frequency flag.
Kim discloses generating a frequency flag representing whether the input frequency of the input image data has the normal type or not (paragraph [0072], driving frequency deciding unit 173 decides the driving frequency as a low frequency), wherein the driving frequency of the still image display area is determined based on the frequency flag (paragraph [0072], when frequency of the image data is lower than a certain level, the flicker may occur. Therefore, the driving frequency deciding unit 173 may decide the driving frequency within a range that is predetermined for flicker-free driving).
Therefore, in order to allow the still image data to be displayed without flicker, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim in generating a frequency flag representing whether the input frequency of the input image data has the normal type or not, wherein the driving frequency of the still image display area is determined based on the frequency flag, see teaching found in Kim paragraph [0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627